Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-11, now cancelled are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/19/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12, line 20 recites “in one of said primary heat exchangers” which is considered indefinite.  The claim previously requires the option of “one or more primary heat exchanges” but this does not require the positive recitation of multiple heat exchangers, only an option.  For the purpose of examination, this limitation is considered to be that there is only one required primary heat exchanger, but that another heat exchanger in the system would also be considered a primary heat exchanger.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson et al. (US PG Pub 20040177646), hereinafter referred to as Wilkinson and further in view of Sweeny (US Patent No. 6164089), hereinafter referred to as Sweeny and Xie et al. (US Patent No. 8926735), hereinafter referred to as Xie and Kikkawa et al. (US PG Pub 20160313056), hereinafter referred to as Kikkawa.

With respect to claim 1, Wilkinson (Figure 3) teaches a process for integrated liquefaction of natural gas and recovery of natural gas liquids (LNG 85 and NGL 41), said process comprising:
cooling a dry sweet methane gas feed (stream 31 which has no water, paragraph 19 but still has carbon dioxide, as there is carbon dioxide further down in the stream, paragraph 60) stream containing light hydrocarbons in one primary heat exchanger (the stream is mainly methane, Table 4 and the stream 31 is sent to heat exchanger 10), wherein said feed stream is cooled and partially condensed by heat exchange (the cooled stream 31a, paragraph 69 is a partially condensed stream as it is separated in 11, paragraph 70);
introducing the partially condensed feed stream into a gas/liquid cold separator (11) producing an overhead gaseous stream (32, paragraph 69) and bottoms liquid stream (35, paragraph 69);
segregating the overhead gaseous stream from the gas/liquid cold separator into first and second portions (34 and 33, paragraph 70);
expanding said first portion of the overhead gaseous stream from the gas/liquid cold separator and introducing said expanded overhead gaseous stream into an upper region of a demethanizer column (stream 34 is expanded at 14 and introduced to upper portion of demethanizer 17, paragraph 22), 
introducing at least a portion of the bottoms liquid stream from gas/liquid cold separator into said demethanizer column at an intermediate point thereof (35 can be seen to enter a mid portion of 17);
removing a natural gas liquids (NGL) product stream from the bottom of said demethanizer column (liquid product stream 41, paragraph 24 which is an NGL stream, Table III), 
removing an overhead gaseous stream from the top of said demethanizer column at a cryogenic temperature (stream 36 at -101 C, paragraph 23);
subjecting a first portion of the overhead gaseous stream from said demethanizer column to indirect heat exchange in one of said primary heat exchangers (stream 36a passed into heat exchangers 12 and 10, both of which can be considered primary heat exchangers, for heating paragraph 41, the first and second portion are in stream 36), wherein heat is exchanged between said first portion of the overhead gaseous stream from said demethanizer column and said second portion of the overhead gaseous stream from the gas/liquid cold separator, to obtain a natural gas product stream (the second portion of the stream 33 is cooled against overhead in 12, paragraph 41);
liquefying a second portion of the overhead gaseous stream natural gas stream by heat exchange to obtain a liquefied natural gas product stream (a side stream 71 formed in part of 36 and part is liquefied to form LNG ultimately at 84, as seen in the figure), 
subjecting the second portion of the overhead gaseous stream to carbon dioxide removal (71 is passed to 50).

Wilkinson does not teach the carbon dioxide removal is a cryogenic adsorptive process.

Sweeny teaches stream can have the carbon dioxide removed from it using cryogenic adsorption (Column 4, lines 19-21)

Therefore it would have been obvious to have under cryogenic conditions removed upstream of forming the LNG in Wilkinson for the carbon dioxide removal system (50) to have been one using a cryogenic adsorption technique since it has been shown that combining prior art elements to yield predictable results is obvious whereby removing the carbon dioxide using cryogenic adsorption is a known way of removing carbon dioxide from a stream in a cryogenic separation system.

Wilkinson as modified does not teach the adsorptive process uses a molecular sieve.  It should be noted that Sweeny’s drawing appears to show a system that would be recognized to include a molecular sieve.

Xie teaches an adsorption system for carbon dioxide is made from a zeolite and can be operated as a swing system such that a feed stream cleaned of the carbon dioxide is formed as well as a purge stream which would be a carbon dioxide stream (Column 4, lines 14-60).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Xie used a swing adsorption system with a zeolite selective for carbon dioxide in Wilkinson as modified since it has been shown that combining prior art elements to yield predictable results is obvious whereby using a swing adsorption system with a zeolite would allow the focus of the removal to be on carbon dioxide but would also allow for the recovery of said carbon dioxide in the purge stream as well as a scrubbed natural gas stream.  A zeolite in a swing adsorption system would be recognized to be a molecular sieve.

	Wilkinson as modified does not teach scrubbed natural gas stream has a carbon dioxide content of less than or equal to 50 ppm.

	Kikkawa teaches that a gas sent for natural gas liquefaction is cleaned to a carbon dioxide content of less than 50 ppm (paragraph 104).

It would have been obvious to a person having ordinary skill in the art before the effective filing date for the carbon dioxide removal system of Wilkinson as modified to have produced a scrubbed natural gas with a carbon dioxide content of less than 50 ppm based on the teaching of Kikkawa as applicant appears to have placed no criticality on the claimed range (indicating simply for example providing an LNG having 50 part per million CO2 or less) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


With respect to claim 14, Wilkinson as modified does not teach wherein the dry sweet methane gas stream has a maximum H2S concentration of 4 ppm.  Although not treated for removal of carbon dioxide, Wilkinson does teach removal of the sulfide components if necessary (paragraph 19).

Kikkawa teaches that a gas sent for natural gas liquefaction is cleaned to a content of less than 4 ppm hydrogen sulfide (paragraph 104).
It would have been obvious to a person having ordinary skill in the art before the effective filing date for the feed stream of Wilkinson as modified to have a hydrogen sulfide content less 4 ppm in the feed stream based on the teaching of Kikkawa as applicant appears to have placed no criticality on the claimed range (Sulfur containing gases such as hydrogen sulfide (maximum 4 ppm) are sometimes present) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).



With respect to claim 15, Wilkinson as modified teaches the dry sweet methane gas stream has a CO2 concentration of up to 3 mole percent (0.4 mole percent, paragraph 44). 

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson/Sweeny/Xie/Kikkawa and further in view of Tomlinson et al. (US Patent No. 10788259), hereinafter referred to as Tomlinson.
With respect to claim 13, Wilkinson as modified does not teach wherein the dry sweet methane gas stream has a water content below 1 part per million. Although not treated for removal of carbon dioxide, Wilkinson does teach removal of the water components if necessary (paragraph 19).

Tomlinson teaches that water content of cleaned natural gas is less than 1.0 ppm (Column 5, lines 39-40).

It would have been obvious to a person having ordinary skill in the art before the effective filing date for the feed stream of Wilkinson as modified to have a water content less 1 ppm in the feed stream based on the teaching of Tomlinson as applicant appears to have placed no criticality on the claimed range (Sulfur containing gases such as hydrogen sulfide (indicating water should not exceed 4 lb water per million standard cubic feet) are sometimes present) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson/Sweeny/Xie/Kikkawa and further in view of Hosford et al. (US PG Pub 20060248921), hereinafter referred to as Hosford.

With respect to claim 16, Wilkinson  et al does not teach the adsorptive carbon dioxide removal on the molecular sieve is carried out at a pressure of 1000-2000 kPag.

Hosford teaches that a swing adsorption system is known to operate at 205 psia.

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have when using a swing adsorption system with a zeolite as in Wilkinson to have operated the system (and the sieve within the system) at 205 psia (which is between 1000 and 2000 kPag) as applicant appears to have placed no criticality on the limitation (indicating simply “for example a pressure of 1000-2000 kPag) a


Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson/Sweeny/Xie/Kikkawa and further in view of Lutz et al. (US PG Pub 20180008955), hereinafter referred to as Lutz.

With respect to claim 17, Wilkinson as modified does not teach wherein the molecular sieve is a basic zeolite.  

Lutz teaches that in a swing adsorption system for carbon dioxide removal that a known zeolite to use is a FAU zeolite such as NaX or CaX (paragraph 60).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Lutz to have when using a zeolite to remove carbon dioxide in Wilkinson to have used a FAU zeolite such as NaX or CaX since it has been shown that combining prior art elements to yield predictable results is obvious whereby as FAU zeolite such as NaX or CaX are known material used in adsorption of carbon dioxide they would have been considered obvious to have used in a system of Wilkinson as modified.  It should be noted the example applicant gives for basic zeolites includes both Na-FAU and Ca-FAU (paragraph 51), which were the two shown obvious and used for the rejection of basic zeolite.

With respect to claim 18, Wilkinson as modified does not teach wherein the molecular sieve is a FAU.


Lutz teaches that in a swing adsorption system for carbon dioxide removal that a known zeolite to use is a FAU zeolite (paragraph 60).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Lutz to have when using a zeolite to remove carbon dioxide in Wilkinson to have used a FAU zeolite since it has been shown that combining prior art elements to yield predictable results is obvious whereby as FAU zeolite is a known zeolite used in adsorption of carbon dioxide they would have been considered obvious to have used in a system of Wilkinson as modified. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816. The examiner can normally be reached Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M KING/Primary Examiner, Art Unit 3763